Appeal by defendant from a judgment of the Supreme Court, Westchester County (Walsh, J.), rendered December 1,1982, convicting him of reckless endangerment in the second degree, reckless driving and resisting arrest, upon a jury verdict, and imposing sentence. Judgment affirmed. In this case, defendant led police on a high-speed chase through three towns, ran two roadblocks, ignored numerous directions to pull over, and drove at a police *556officer who was attempting to apprehend him. Such conduct clearly falls within the ambit of section 205.30 of the Penal Law irrespective of the fact that defendant did not resist after subsequently crashing a barricade and being shot (see People v Stevenson, 31 NY2d 108; People v Simms, 36 AD2d 23; People v Lattanzio, 35 AD2d 313). Nor is there any merit to the contention that the trial court should have charged that the police officers were interested witnesses as a matter of law (1 PJI [2d ed] 90-92). Titone, J. P., Gibbons, Bracken and Rubin, JJ., concur.